DETAILED ACTION
Remarks
This communication is in response to the Applicant’s response filed on November 3, 2020 to a prior Office Action.  The rejection is made final.  Claim 1-20 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art 

For the purpose of compact prosecution of this application, if Applicant think it would be beneficial to discuss the allowable subject matter, Applicant is welcome to schedule an interview. 

	Response to Arguments
Applicant's arguments filed November 3, 2020 have been fully considered but they are not persuasive. 

In response to Applicant’s argument on pages 9-10 that “In other words, the version number associated with a key is updated in response to receiving a write request not in response to receiving a scan request (or a read request)”, is acknowledged but not deemed to be persuasive. 
	As for the purpose of responding to the argument, even though the write request updating the version number (Applicant’s observation), the write request process starts with a read request first. Endo [0050-0051] discloses “Next, the transmitter 21 receives, from the determination unit 23, a read key which is determined according to the read process and transmits a read request including the read key to the server device 10 (step S22)….”.  Endo [0060-0061] discloses that in response to the received read request, the write process occurs in order to update the version number, “The receiver 24 transmits the response data to the determination unit 23. Next, when receiving the response data from the receiver 24, the determination unit 23 determines a write version t by adding a predetermined number to the version s included in the response data (step S44). The determination unit 23 transmits the write key, the write data, and the version t to the transmitter 21. Next, the transmitter 21 transmits a Endo discloses that the version number associated with a key is updated in response to receiving a scan request (or a read request). 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    
    nonobviousness.


Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US Patent Publication No. 2016/0041885 A1, previously provided) in view of Endo (US Patent Publication No. 2016/0179408 A1, previously provided).

Regarding claim 1, Arai teaches a method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network for database operation (Arai [0076-0081], Figs. 1, 2 and 4 discloses database, storages, network and processing unit), the method comprising: 
GET operation may be transmitted to any one of the nodes, Arai [0062] and [0057]).  
Arai does not teach
receiving, concurrently, a plurality of requests which includes a scan request to obtain first data associated with a plurality of keys stored in a database, wherein the scan request specifies to receive all values of keys between a first key and a second key;
updating, upon receipt of the scan request, a global version number associated with the plurality of keys before performing the scan request;
obtaining, after the global version number is updated, the first data associated with the plurality of keys based on the updated global version number;
However, Endo teaches
receiving, concurrently, a plurality of requests which includes a scan request to obtain first data associated with a plurality of keys stored in a database, wherein the scan request specifies to receive all values of keys between a first key and a second key (receiving a read request from the receiver, the storage controller reads data and its version in the record identified by the read key from the storage. The storage controller generates response data including the data and its version and transmits the response data to the transmitter, Endo [0031], [0069]);
updating, upon receipt of the scan request, a global version number associated with the plurality of keys before performing the scan request (To read the data and version associated with the key, the transmitter transmits a read request including the key to the server device. Next, the receiver receives the response data including the data and its version associated with the key from the server device, Endo [0060-0061], [0069-0070]);
obtaining, after the global version number is updated, the first data associated with the plurality of keys based on the updated global version number (The receiver transmits the response data to the determination unit. Then, when receiving the response data from the receiver, the determination unit determines a write version by adding a predetermined number to the version included in the response data. The determination unit 23 transmits the write key, the data, and the version to the transmitter, Endo [0070]);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Arai and Endo before him/her, to modify Arai with the teaching of Endo’s an information processing system, a server device, an information processing method, and a computer program product.  One would have been motivated to do so for the benefit of maintaining data consistency in the key value store, different from transactional database (Endo, Abstract and [0005]).
Regarding claim 2, Arai as modified teaches wherein the updating the global version number comprises: retrieving the global version number in the database; and increasing the global version number (Arai [0063]).  33 
Regarding claim 4, Arai as modified teaches wherein the plurality of requests includes a get request to retrieve second data associated with a key specified in the get request, the method further comprises: obtaining the second data associated with the key specified in the get request based on the global version number; and providing the second data in response to the get request (Arai [0057-0058] and [0063]). 
Regarding claim 5, Arai as modified teaches wherein the obtaining the second data associated with the key specified in the get request based on the updated global version number comprises: 
determining a relevant version number for the key, specified in the get request wherein the relevant version number is a largest version number below the updated global version number that is associated with the key specified in the get request in the database (Arai [0057] and [0063]); and 
retrieving a value of the key specified in the get request associated with the relevant version number (Arai [0057] and [0063]).  
Regarding claim 6, Arai as modified teaches wherein the plurality of requests includes a put request to update the database with second data associated with a key specified in the put request (data operation request received from the data operation requesting device is the PUT operation, Arai [0056]), the method further comprises: 
updating the database with the third data associated with the key specified in the put request (Arai [0063]); and 
transmitting a confirmation in response to the get request (Arai [0063-0064]). 
Regarding claim 7, Arai as modified teaches when the put request is not associated with a first version number, assigning the global version number to be the first version number associated with the put request; and  34associating the first version number with the key specified in the put request in the database when the key specified in the put request does not have a version number in the database (Arai [0056-0058]). 
Regarding claim 8, Arai teaches a system, having at least one processor, storage, and a communication platform connected to a network for database operation (Arai [0076-0081], Figs. 1, 2 and 4 discloses database, storages, network and processing unit), the system comprising: 
a get request to obtain second data associated with a second key stored in the database (GET operation, Arai [0050], [0057] and [0062]), and a put request to update the database with third data associated with a third key, wherein the plurality of requests includes the scan request (PUT operation, Arai [0050], [0056] and [0063]); and 
provide the first data in response to the scan request (GET operation may be transmitted to any one of the nodes, Arai [0062] and [0057]).
Arai does not explicitly teaches
a request classifier configured to: receive, concurrently, a plurality of requests; and
classify each of the plurality of requests into one of a scan request to obtain first data associated with a plurality of first keys stored in a database; and wherein the scan request specifies to receive all values of keys between a first key and a second key;
a data scanner configured to: receive the scan request from the request classifier;
update, upon receipt of the scan request, a global version number associated with the plurality of first keys before performing the scan request;
obtaining, after the global version number is updated, the first data associated with the plurality of first keys based on the updated global version number;
However, Endo teaches
a request classifier configured to: receive, concurrently, a plurality of requests; and classify each of the plurality of requests into one of a scan request to obtain first data associated with a plurality of first keys stored in a database; and wherein the scan request specifies to receive all values of keys between a first key and a second key (receiving a read request from the receiver, the storage controller reads data and its version in the record identified by the read key from the storage. The storage controller generates response data including the data and its version and transmits the response data to the transmitter, Endo [0031], [0069]);
a data scanner configured to: receive the scan request from the request classifier (receiving a read request from the receiver, the storage controller reads data and its version in the record identified by the read key from the storage. The storage controller generates response data including the data and its version and transmits the response data to the transmitter, Endo [0031], [0069]);
update, upon receipt of the scan request, a global version number associated with the plurality of first keys before performing the scan request (To read the data and version associated with the key, the transmitter transmits a read request including the key to the server device. Next, the receiver receives the response data including the data and its version associated with the key from the server device, Endo [0060-0061], [0069-0070]);
obtaining, after the global version number is updated, the first data associated with the plurality of first keys based on the updated global version number (The receiver transmits the response data to the determination unit. Then, when receiving the response data from the receiver, the determination unit determines a write version by adding a predetermined number to the version included in the response data. The determination unit 23 transmits the write key, the data, and the version to the transmitter, Endo [0070]);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Arai and Endo before him/her, to modify Arai with the teaching of Endo’s an information processing system, a server device, an information processing method, and a computer program product.  One would have been motivated to do so for the benefit of maintaining data consistency in the key value store, different from transactional database (Endo, Abstract and [0005]).
Regarding claims 9, 11-14, the method steps of claims 2, 4-7 substantially encompass the system recited in claims 9, 11-14.  Therefore, claims 9, 11-14 are rejected for at least the same reason as claims 2, 4-7 above.
Regarding claims 15, 16 and 18-20, the method steps of claims 1, 2 and 4-7 substantially encompass the medium recited in claims 15, 16 and 18-20.  Therefore, claims 15, 16 and 18-20 are rejected for at least the same reason as claims 1, 2 and 4-7 above.

Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168